The State by statute requires a public utility transportation company, as a condition precedent to its right to a franchise to operate upon the streets of a municipality, to obtain the consent of the latter. In this same statute the State has also provided that such consent should not be procured until "after public notice and a hearing * * *." (Transportation Corporations Law, § 66.) Just how extensive should be this public notice and what should be the procedure to obtain such consent was left to the municipality.
Pursuant to this statute, the village of Peekskill passed an ordinance providing that the applicant for a franchise to operate buses upon the village streets should publish once in the daily paper the essentials of the application, including, among other things, the fare to be charged and the service it proposed to render therefor. The ordinance then goes on to provide that when the Village Clerk presents this application to the Board of Trustees, he must submit with it proof that the application has been published in a daily newspaper. "The Board of Trustees shall thereupon have a public hearing thereafter * * *."
A majority of the court are about to hold that upon such an application for a public franchise in perpetuity, the words of the statute "public notice and a hearing" prohibit the village of Peekskill from passing the ordinance requiring the publication of the application and limit the village solely to a notice and hearing upon the petition after it has been presented to the Board of Trustees. With this construction of the statute we are unable to agree. By the terms of the statute providing for the consent of the village to a franchise for the use of its streets, there is no *Page 103 
language showing the intent of the Legislature to exclude any reasonable requirement for public notice. On the other hand, it was left to the municipality to prescribe what procedure should constitute reasonable public notice. The ordinance prescribes a reasonable public notice to the inhabitants of the village of the essentials of a petition about to be filed to obtain a franchise and is valid.
It is said, however, that subdivision 39 of section 89 of the Village Law specifies what shall constitute public notice and a public hearing and that even if section 66 of the Transportation Corporations Law does not render this village ordinance invalid, that subdivision 39 of section 89 prevents the village from requiring an applicant for a franchise to be required to publish the essentials of his application. Section 89 of the Village Law merely provides that "no franchise shall be granted without a public hearing notice of which shall be given by publication in the official newspaper at least ten days before the meeting." (Subd. 39.) Such language obviously lays down the minimum requirement for publication, but this does not prevent the village from requiring in addition to the publication of notice of the public hearing a prior publication of the essentials of the application before the Board of Trustees considers the desirability of granting the application.
If the ordinance is valid, any taxpayer may insist upon its validity and observance and it is no disqualification to the plaintiff that she is connected with the owner of a franchise with whom this present applicant is about to compete. The ordinance is valid and the plaintiff may insist upon its observance.
Valid ordinances within the territory affected have the force of law. (Crayton v. Larabee, 220 N.Y. 493, 501.) It was illegal for the Board of Trustees to ignore the ordinance and the failure to comply therewith renders the franchise illegal.
Municipal officers "have no power to waive any of the requirements of a statute enacted for the protection of *Page 104 
the people of the town or municipality of which they are officers * * *." (Borst v. Town of Sharon, 24 App. Div. 599, 602.)
The judgments appealed from should be reversed and the injunctions issued.
LEHMAN, Ch. J., LOUGHRAN, SEARS, LEWIS and CONWAY, JJ., concur in per curiam opinion; FINCH, J., dissents in opinion, in which RIPPEY, J., concurs.
Judgment affirmed.